Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claim 4, “each compartment in a receptacle includes a pair of walls” is a double of claim 1 reciting “each of the plurality of compartments having a first wall and a second wall”.  
In claim 4, it is unclear what is required by “directly coupled”.  Said term is not defined by the specification.  The term “coupled” as defined can be detachable/removable.

Claims 1, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (8109672) in view of Bashinski (1298278) or Bowie (452830).  Ackerman teaches a receptacle having a plurality of compartments (1000/2000/3000).   Ackerman teaches the plurality of compartment coupled together along a common section at 2084 with the first wall and second wall being longer than the common section.   Ackerman also teaches clip and strap, lanyards:
Examples of other accessories that could be associated with the passage 450 include hooks, pegs, lanyards, and adaptors for associating the system of pouches to other organizational structures such as file cabinets. (with emphasis)
Ackerman meets all claimed limitations except for the strap with apertures/fastener.  teaches that it is known in the art to provide a strap with apertures/fastener.  It would have been obvious to one of ordinary skill in the art to provide a strap with clip and apertures/fastener as 
Regarding claim 5, Ackerman teaches that each compartment includes multiple receptacles in fig. 9, and the attachment structure comprises the tab in fig. 8.
Regarding claim 7, note the tab in fig. 8 and note Ackerman teaches the term “grommet” does not read over the grommet-like structure in Ackerman.
FIG. 5A shows the details of the connection structure 80.  The connection structure 80 is a grommet-like structure (with emphasis)
Regarding claim 8-9, it would have been obvious to one of ordinary skill in the art to provide the adjustable perimeter between 4-6 inches to provide the desired size for the carrying strap.
Regarding claim 11, note the zipper teaching.
Moreover, those skilled in the art will recognize that the attachment structures 50 and 55 could take a variety of forms equivalent to a hook and loop combination, such as buttons, zippers, or adhesive structures. (with emphasis)

Regarding claim 14, note that the receptacle in fig. 9 comprises a plurality of compartments 6002/6004 and in fig. 8 comprising a tab, and Ackerman teaches the attachment of receptacle together in fig. 7.  It would have been obvious to one of ordinary skill in the art to provide a plurality of receptacle each with compartments in fig. 9 with the tab attachment structure in fig. 8 to store the addtiioanl contents.  With resepct to the strap with apertures/fastener.  It would have been obvious to one of ordinary skill in the art to provide a strap with clip and apertures/fastener as taught by Bashinski (Note apertures/fastener on the buckle) or Bowie (Note apertures/fastener a/b and clip at K) to provide an alternative carrying/holding structure.

paper, plastic, plastic  coated paper, cloth, leather, and wood. (with emphasis)

Claims 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (8696202) in view of Bashinski (1298278) or Bowie (452830), and further in view of Shroyer (5853247).  In the alternative, as set forth above, that the receptacle in fig. 8 comprises a comprising a tab, and Ackerman teaches the attachment of receptacle together in fig. 7.  Shroyer teaches that it is known in the art to provide additional compartment for displaying information on the receptacle.  It would have been obvious to one of ordinary skill in the art to provide additional compartment on the receptacle of fig. 8 to display information of the contents.

Claims 1, 4, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shayne (20180332937) in view of Bashinski (1298278) or Bowie (452830) or Haskell (4177909). Shayne teaches a plurality of compartments coupled to another in fig. 11, a flexible strap in fig. 8, with a clip 39 and fastener at 28/29.   Shayne does not teach the strap comprises of apertures and fastener.  It would have been obvious to one of ordinary skill in the art to provide the strap in fig. 8 with aperture and fastener as taught by Bashinski or Bowie to provide adjustment.  
Also, Haskell teaches handbag with flexible strap with first and second end with apertures, and slip at 74. 
It is contemplated that the  single carrying strap such as 70, shown in FIG. 4, will be provided with  apertures such as 90 therein and suitable locking means engageable with said  apertures whereby the length of carrying strap 70 may be adjusted to  accommodate the same comfortably to the user. (with emphasis) (with emphasis)

Regarding the limitation that the plurality of compartments being coupled together along a common section at 27/28, the first wall and the second wall being longer than the common section.  Note the common section is where the various fasteners are attached at 27/28 and being shorter than the openings formed by the zipper.
Regarding claim 4, note that “directly coupled” does not impart any structure  over the attachment structure 27/28 in Shayne.
Regarding claim 8-9, it would have been obvious to one of ordinary skill in the art to provide the adjustable perimeter between 4-6 inches to provide the desired size for the carrying strap.
Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Shayne  rejection, as set forth above, and further in view of Pusateri (20150102073). Pusateri teaches that it is known in the art to provide a modular with system including zippered receptacle with a tabs and grommets.  It would have been obvious to one of ordinary skill in the art to provide tab and grommet to provide a structure accommodating the straps.

Claims 1, 4, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner (20130276942) in view of Bashinski (1298278) or Bowie (452830), and further in view of Litwack (4301849).  Waggoner teaches a pocket with compartments (inside) a zipper opening, a strap with at least one aperture at 3 (note the teaching that 3 comprises a buckle which inherently has hole and fastener).  

Regarding claim 8-9, it would have been obvious to one of ordinary skill in the art to provide the adjustable perimeter between 4-6 inches to provide the desired size for the carrying strap.
Regarding claims 12-13, it would have been obvious to one of ordinary skill in the art to provide receptacles either same or different sizes to provide the desired size capacities.
Claims 5, 7, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Waggoner rejection as set forth above, and further in view Fenick (5092682) and further in view of Sutton (2803281).
Regarding the tab, it would have been obvious to one of ordinary skill in the art to provide tab and grommet to provide an alternative attachment point for the strap.
	Regarding the plural receptacles, Sutton teaches that it is known in the art to attach a plurality of bag via the clip in fig. 2.  It would have been obvious to one of ordinary skill in the art to provide a plurality of receptacles of Waggoner to provide additional storage.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to provide the receptacle of leather to provide the desired material and since leather is a well known material for making receptacles.

Claims 1, 4, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tekulve (20150068651) in view of Litwack (4301849).   Tekulve teaches a strap 20 with apertures (holes on chain), fastener 30, clip 50, receptacle having a plurality of compartments.  Tekulve meets all claimed limitations except for compartment being joined together and comprising a first and second wall the first wall and the second wall being longer than the common section.   Litwack teaches that it is known in the art to provide a pocket 90 attached at the common section (at rivet 89) being shorter than the opening (zippers).  It would have been obvious to one of ordinary skill in the art to provide an outside pocket with first and second wall the first wall and the second wall being longer than the common section as taught by Litwack to provide an alternative pocket construction and/or for ease of manufacturing.
Claims 5, 7, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Tekulve rejection as set forth above, and further in view Pusateri (20150102073) and further in view of Weiner (5305935). 
Regarding the tab, it would have been obvious to one of ordinary skill in the art to provide tab and grommet as taught by Pusateri to provide an alternative attachment point for the strap.
Regarding the plural receptacles, Weiner teaches that it is known in the art to attach a plurality of receptacles via the clips in fig. 1.  It would have been obvious to one of ordinary skill in the art to provide a plurality of receptacles of Tekulve to provide additional storage.
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to provide the receptacle of leather to provide the desired material and since leather is a well known material for making receptacles.
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/            Examiner, Art Unit 3733